Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/745490 
    
        
            
                                
            
        
    

Parent Data15745490, filed 01/17/2018 and having 1 RCE-type filing thereinis a national stage entry of PCT/IB2016/001132 , International Filing Date: 07/21/2016PCT/IB2016/001132 Claims Priority from Provisional Application 62195243, filed 07/21/2015


Final Office Action 

Applicant’s response to restriction requirement filed on is acknowledged.   
Claims 67, 79, 81-83, 85, 87, 89, 91-94, 96, 98-104 are pending. 
New claims 98-104 were added. 
Amendments in claims filed on 03/16/2020 are entered. 
No claim is allowed.   

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale

 (Compound)
N-[2-[2-[4-[2-(6,7-dimethoxy-3,4-dihydro-1H-isoquinolin-2-yl)ethyl]phenyl]tetrazol-5-yl]-4,5-dimethoxyphenyl]-4-oxochromene-2-carboxamide

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 67 and 79-96 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jin-Oh Kwak et al. (IDS dated 04/18/2018), Kohler et al. (IDS dated 04/18/2018), Lee et al (Cancer Res Treat. 2014 Jul; 46(3): 234–242. Published online 2014 Jul 15. doi: 10.4143/crt.2014.46.3.234; PMCID: PMC4132447; PMID: 25038758; A Phase I, 892 dated 06/10/2021, Study of Oral Paclitaxel with a Novel P-Glycoprotein Inhibitor, HM30181A, in Patients with Advanced Solid Cancer).
These references teach combination as instantly claimed which embraces Applicants claimed invention. See the entire documents.
Determining the scope and contents of the prior art (MPEP 2141.01)

Kohler discloses the structure of compound HM30181 and its derivatives, compound A as novel potent and selective inhibitors of the breast cancer resistance protein (BCRP/ABCG2), (see the abstract).






    PNG
    media_image2.png
    143
    500
    media_image2.png
    Greyscale



Kwak et al., teaches selective inhibition of MDR1 (ABCB1) by HM30181 increases oral bioavailability and therapeutic efficacy of paclitaxel, Selective inhibition of MDR1 (ABCB1) by HM30181 increases oral bioavailability and therapeutic efficacy of paclitaxel, 
Multi-drug resistance 1 (MDR1, ABCB1), also known as P-glycoprotein (P-gp), restricts intestinal uptake of many drugs, and contributes to cellular resistance to cancer chemotherapy. In this study, we examined the pharmacologic characteristics of HM30181, a newly developed MDR1 inhibitor, and tested its capacity to increase the oral bioavailability and efficacy of paclitaxel, an anti-cancer drug usually given by intravenous injection. In the ATPase assay using MDR1-enriched vesicles, HM30181 showed the highest potency (IC(50)=0.63nM) among several MDR1 inhibitors, including cycloporin A, XR9576, and GF120918, and effectively blocked transepithelial transport of paclitaxel in MDCK monolayers (IC(50)=35.4nM). The ATPase inhibitory activity of HM30181 was highly selective to MDR1. HM30181 did not inhibit MRP1 (ABCC1), MRP2 (ABCC2), and MRP3 (ABCC3), and partially inhibited BCRP (ABCG2) only at very high concentrations. Importantly, co-administration of HM30181 (10mg/kg) greatly increased oral bioavailability of paclitaxel from 3.4% to 41.3% in rats. Moreover, oral co-administration of paclitaxel and HM30181 showed a tumor-inhibitory strength equal or superior to that of intravenous paclitaxel in the xenograft model in nude mice. These results identify HM30181 as a highly selective and potent inhibitor of MDR1, which in combination with paclitaxel, may provide an orally effective anti-tumor regimen.
of intravenous paclitaxel in the xenograft model in nude mice. These results identify HM30181 as a highly selective and potent inhibitor of MDR1, which in combination with paclitaxel, may provide an orally effective anti-tumor regimen (see the abstract).



    PNG
    media_image3.png
    194
    290
    media_image3.png
    Greyscale

Download : Download high-res image (107KB)
Download : Download full-size image
Fig. 4. Effects of HM30181 on the oral bioavailability of paclitaxel in rats. Mean (± S.D.) plasma concentration–time curves for paclitaxel after an intravenous administration of 6 mg/kg paclitaxel (n = 4, black), oral co-administration of 20 mg/kg paclitaxel with 10 mg/kg HM30181A (n = 9, blue) and oral administration of 20 mg/kg paclitaxel-alone (n = 4, red) in rats. Plasma paclitaxel concentration was measured using liquid chromatography with tandem mass spectrometry (LC-MS/MS) as described in Materials and methods. Note that treatment with HM30181 greatly increased oral bioavailability of paclitaxel. Corresponding pharmacokinetic parameters are presented in Table 2.

3.3. Effects of HM30181 on the oral bioavailability of paclitaxel in rats
Previously, a preliminary result that HM30181 could increase the oral bioavailability of paclitaxel has been reported when developing the assay system of HM30181. It teaches the effects of HM30181 on the paclitaxel oral bioavailability were more thoroughly investigated using appropriate i.v. controls and increased dose of HM30181. The median lethal dose (LD50) of i.v. paclitaxel in male Sprague–Dawley rats is 8.3 mg/kg (95% confidence interval, 7.11–9.58 mg/kg), Therefore, i.v. 6 mg/kg paclitaxel was chosen for a Fig. 4 and the pharmacokinetic parameters are summarized in Table 2. The area under the plasma concentration–time curve (AUC) and apparent elimination half-life (t1/2) were based on a non-compartmental analysis and the peak concentration (Cmax) and the time to peak concentration (Tmax) were determined by visual inspection from the experimental data.

    PNG
    media_image3.png
    194
    290
    media_image3.png
    Greyscale

Download : Download high-res image (107KB)
Download : Download full-size image
Fig. 4. Effects of HM30181 on the oral bioavailability of paclitaxel in rats. Mean (± S.D.) plasma concentration–time curves for paclitaxel after an intravenous administration of 6 mg/kg paclitaxel (n = 4, black), oral co-administration of 20 mg/kg paclitaxel with 10 mg/kg HM30181A (n = 9, blue) and oral administration of 20 mg/kg paclitaxel-alone (n = 4, red) in rats. Plasma paclitaxel concentration was measured using liquid chromatography with tandem mass spectrometry (LC-MS/MS) as described in Materials and methods. Note that treatment with HM30181 greatly increased oral bioavailability of paclitaxel. Corresponding pharmacokinetic parameters are presented in Table 2.
In the xenograft model in nude mice, oral co-administration of paclitaxel and HM30181 effectively inhibited tumor growth (Fig. 5). The combination of 20 mg/kg paclitaxel and 10 mg/kg HM30181 given orally suppressed growth by approximately 75%, which is comparable to the result of 20 mg/kg paclitaxel injected i.v. Interestingly, at the dose of 20 mg/kg paclitaxel, oral administration did not induce a weight loss, while i.v. injection did (4.3%), which suggests that oral administration is more tolerable. Importantly, the 

	It suggest that HM30181 is a potent and selective inhibitor of MDR1, and that HM30181 and paclitaxel in combination can provide orally effective chemotherapy for clinical application. We are awaiting human trials that will validate the effectiveness of HM30181 on the oral bioavailability and therapeutic efficacy of paclitaxel in clinical settings.  (Conclusion).

Kwak teaches oral co-administration of paclitaxel and HM30181 superior results.

Lee teaches that the breast cancer resistance protein (BCRP, ABCG2) belongs to the superfamily of ATP binding-cassette (ABC) proteins
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination paclitaxel and HM30181 to treat breast cancer especially when Kohler teaches advantages.  




    PNG
    media_image4.png
    214
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    59
    631
    media_image5.png
    Greyscale



Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABIHA N QAZI/           Primary Examiner, Art Unit 1628